DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Preliminary Amendment filed on 12/20/2019 prior to examination. Claims 1, 3-5, 7, 8, 11-13 and 19 of the original claims have been amended. Claims 1-13 have been examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application No.: 201710476532.6, filed in China on June 21st, 2017. 

Information Disclosure Statement
The IDS received on 12/20/2019 and 05/18/2020 have been entered and references cited within carefully considered.
Drawings 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the all claimed means in claims1-13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The 

Claim Interpretation
Claim Rejections - 35 USC § 112  
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
• "receiving..” “monitoring..”, forwarding and trasmitting.. " (claims 5-8);
• "a second receiving module that receives. .. " (claim 9);
• "a first monitoring module... " (claim 9);
• "a first forwarding module ... " (claim 9);
• "a second transmission module. .. " (claim 10);
• "a first prompting module ... " (claim 10);
• "a second switching module ... " (claim 11);
• "a second monitoring module”.., “a second determining module”.., “the second monitoring module”.., “the second receiving module” .. "(claim 12); and
• "switching module”.., “determining module ... ", “receiving module..” (claim 13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US Patent No.: 9,077,608 B2) in view of Yuan et al. (US Pub. No.: 2017/0339005 A1). 
Regarding claim 1, Zhu discloses a CANopen-based train network data transmission method for an active master node [Figures 2-3 and 6; col. 1, lines 1-2 and col. 2, lines 1-15], comprising: receiving an information forwarding request in a standby network or an active network (the VNE is a virtual heterogeneous cluster router. The VNE includes a master node, a standby master node, and a slave node. The master node is a large capacity and high-performance convergence router on a convergence layer, functions as a node that manages all nodes within the VNE, and is configured to centrally process control signaling of the VNE and send control information obtained by calculation to the slave node. A control plane of the VNE lies on the master node. All nodes within the VNE include the master node, the standby master node, and the slave node. Only one master node and one standby master node exist within one VNE. When the master node is faulty and fails to manage all nodes within the VNE, the standby master node takes over the master node to manage all nodes within the VNE [col. 4, lines 4-19]), wherein the information forwarding request is transmitted by a first slave node through a second CAN channel (the weight of the path between the master node and the first slave node or the second slave node may be preset and the weight of the path between the standby master node and the first slave node or the second slave node may be preset. That is, the weight of the path between the master node and the first slave node or the second slave node may be preset to any value instead of being assigned according to the method in Formula (3) and the weight of the path between the standby master node and the first slave node or the second slave node may be preset to any value instead of being assigned according to the method in Formula (4). In the dual-homing tree topology, a direct link between the master node and the standby master node is used for a master or standby switchover but generally not for data traffic. It may be set that a weight of the direct link between the master node and the standby master node is higher than a weight of a path between the master node and a slave node and is higher than a weight of a path between the standby master node and the slave node. For example, may be set to 130 [col. 11, lines 15-33]) and comprises a second slave node identifier [col. 6, lines 1-16]; monitoring, in the active network (Specifically, step 101 may be as follows: A master node receives topology information reported by the nodes except the master node in the VNE after the nodes learn a location of the master node. That is, in the static configuration mode, the nodes in the VNE may actively report the topology information to the master node after learning the location of the master node. After receiving the topology information, the master node stores the topology information and adds all nodes in the VNE to the VNE cluster management a heartbeat packet and data transmitted through a first CAN channel by a second slave node corresponding to the second slave node identifier (In addition, on a control plane, a mechanism, such as a heartbeat mechanism, may be used between the master node and the nodes except the master node in the VNE to detect faults of nodes except the master node in the VNE. If no heartbeat response is received from a node, the master node may determine that the node is faulty. In the embodiment of the present invention, after the topology verification is passed, when the control plane of a node except the master node in the VNE is faulty and a forwarding plane is not faulty, after finding that the node is faulty by using the heartbeat mechanism, the master node may delete topology information about the faulty node, receive and store again topology information reported by the nodes except the master node and the faulty node in the VNE, and perform, according to the topology type of the VNE, topology verification for all topology information locally stored on the master node. When a data plane of a node except the master node in the VNE is faulty, the master node may receive and store changed topology information reported by the faulty node and perform, according to the topology type of the VNE, topology verification again for all topology information locally stored on the master node [col. 7, lines 19-40]).
Although Zhu discloses everything as applied above, Zhu does not explicitly discloses forwarding the heartbeat packet and the data of the second slave node to the first slave node over the standby network when the heartbeat packet and the data transmitted by the second slave node through the first CAN channel are detected in the active network, so that the first slave node receives the heartbeat 
In the same field of endeavor, Yuan discloses forwarding the heartbeat packet and the data of the second slave node to the first slave node over the standby network when the heartbeat packet (With reference to the second aspect, in a first possible implementation manner of the second aspect, detecting, by the first Master node, whether a heartbeat message sent by the first Slave node to the first Master node is interrupted includes detecting, by the first Master node, whether a heartbeat message sent by the first Slave node is received between a third moment and a fourth moment, where the third moment is a moment at which the first Master node receives the heartbeat message that is sent by the first secondary node and that includes the third indication information, the fourth moment is earlier than the third moment, and a time interval between the third moment and the fourth moment is N times a heartbeat period of sending a heartbeat message by the first Slave node to the first Master node, where N is a positive integer [Para. 0012]) and the data transmitted by the second slave node through the first CAN channel are detected in the active network, so that the first slave node receives the heartbeat packet and the data of the second slave node through the second CAN channel (Optionally, in the method 200 provided in the embodiment shown in FIG. 2, the at least one distributed cluster further includes a second distributed cluster, the second distributed cluster includes a second Master node, a second Slave node, a second reference node, and a second secondary node that serves as a backup of the second Master node. The method 200 further includes the following  (not shown). Step S2010: The first secondary node receives a heartbeat message sent by the second reference node, where the heartbeat message includes second indication information that is used to indicate that a node attribute of a receive end of the heartbeat message is a Slave node, the second reference node is configured to separately send the heartbeat message that includes the second indication information to the second Slave node and all the nodes in the first distributed cluster, and the second distributed cluster and the first distributed cluster have a same cluster identifier [Para. 0153-0154]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Yuan method into Zhu invention. One of ordinary skill in the art would have been motivated to use effectively shorten a failure detection time of the Master node as compared with the other approaches [Yuan, Para. 0036].

Regarding claim 2, Zhu/Yuan disclose everything as discuss above.
Although Zhu discloses everything as applied above, Zhu does not explicitly discloses transmitting, if no heartbeat packet or data transmitted by the second slave node through the first CAN channel is detected in the active network, a node fault message comprising the second slave node identifier to the first slave node over the standby network; and transmitting the node fault message of the second slave node to an operation monitoring node, and displaying the node fault message as a prompt of a current fault to be fixed. However, these concepts are well known in the art as taught by Yuan.
 transmitting, if no heartbeat packet or data transmitted by the second slave node through the first CAN channel is detected in the active network (The Master node does not need to send a heartbeat message to all Slave nodes in this embodiment of the present disclosure, which is different from the other approaches. The Master node needs only to detect the heartbeat message sent by the Salve node to monitor the Slave node, and can determine a faulty Slave node with reference to indication information that is in the heartbeat message sent by the secondary node and that is used to indicate that the secondary node is disconnected from the Salve node. In comparison with an existing solution, a quantity of heartbeat messages processed by the Master node may be halved, which effectively reduces load of the Master node [Para. 0113, see also Para. 0081]), a node fault message comprising the second slave node identifier to the first slave node over the standby network (In this embodiment of the present disclosure, in addition to a Master node and a Slave node, the first distributed cluster further includes a reference node and a secondary node of the Master node. The secondary node determines, according to a heartbeat message sent by the reference node, that the Master node is disconnected from the reference node, and detects that a heartbeat message sent by the Master node to the secondary node is also interrupted to determine that the Master node is also disconnected from the secondary node in order to effectively determine that the Master node that is disconnected from both the secondary node and the reference node is faulty [Para. 0185]); and transmitting the node fault message of the second slave node to an operation monitoring node [Para. and displaying the node fault message as a prompt of a current fault to be fixed (Therefore, in this embodiment of the present disclosure, the Master node can rapidly and effectively determine, according to a heartbeat message that is sent by a secondary node and that is used to indicate that the secondary node is disconnected from a Slave node and a detection result detected by the Master node that a heartbeat message sent by the Slave node is interrupted, that the Slave node is faulty. In comparison with an existing cluster failure processing solution, a failure detection time is effectively shortened, and power consumption of the Master node in a failure detection process can also be reduced [Para. 0222]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Yuan method into Zhu invention. One of ordinary skill in the art would have been motivated to use effectively shorten a failure detection time of the Master node as compared with the other approaches [Yuan, Para. 0036].

Regarding claim 3, Zhu/Yuan disclose everything as discuss above, Zhu further discloses switching to a standby master node to perform data exchange with another slave node or another communications network after detecting a fault of the active master node (the VNE is a virtual heterogeneous cluster router. The VNE includes a master node, a standby master node, and a slave node. The master node is a large capacity and high-performance convergence router on a convergence layer, functions as a node that manages all nodes within the VNE, and is configured to centrally process control signaling of the VNE and send control 

Regarding claims 5-7, they are substantially the same as claims 1-3, except claims 5-7 are in apparatus claim format.  Because the same reasoning applies, claims 5-7 are rejected under the same reasoning as claims 1-3, wherein Zhu further discloses a CANopen-based train network data transmission method for an active master node, comprising: receiving, forwarding request, data transmitted [Fig. 11 and 12].

Regarding claim 9, Zhu discloses an active master node [Figure’s 2, 3 and 6; i.e. standby master node], comprising: a second receiving module, configured to receive an information forwarding request in a standby network or an active network (The verification criteria of the half ring topology include the following: Each node except the master node and a standby master node in the VNE has at least two normal internal interfaces; both the master node and the standby master node have at least one internal interface and no internal link that directly connects the master node to the standby master node exists; the nodes except the master node and the standby master node in the VNE are mutually connected and a normal internal interface of the standby master node is reachable from an internal interface  wherein the information forwarding request is transmitted by a first slave node through a second CAN channel [col. 9, lines 43-44 and col. 10, lines 1-10] and comprises a second slave node identifier (the receiving module 1101 may receive topology information reported by the node devices except the master node device in the VNE after the node devices learn a location of the master node device. Then, the storing module 1102 may also store the topology information and add all node devices in the VNE to the VNE cluster management. Further, in this embodiment, after the topology verification is passed, the sending module 1106 may further regularly or periodically send topology packets in the VNE, where the topology packets carry topology information about each node device in the VNE, so that node devices that receive the topology packets send topology information thereof to the master node device after determining that the topology information thereof is different from the topology information carried in the topology packets [col. 15, lines 28-42]).
Although Zhu discloses everything as applied above, Zhu does not explicitly discloses a first monitoring module, configured to monitor, in the active network, a heartbeat packet and data transmitted through a first CAN channel by a second slave node corresponding to the second slave node identifier; and a first forwarding module, configured to forward the heartbeat packet and the data of the second slave 
In the same field of endeavor, Yuan discloses a first monitoring module, configured to monitor, in the active network (As shown in FIG. 1, because the Slave node 140 separately sends a heartbeat message to the Master node 110 and the secondary node 120, both the Master node 110 and the secondary node 120 may monitor whether the Slave node 140 is faulty [Para. 0058]), a heartbeat packet and data transmitted through a first CAN channel by a second slave node corresponding to the second slave node identifier (In this embodiment of the present disclosure, in addition to a Master node and a Slave node, a distributed cluster further includes a reference node and a secondary node of the Master node. The Master node determines, according to a heartbeat message sent by the secondary node, that the secondary node is disconnected from the Slave node, and detects that a heartbeat message sent by the Slave node to the Master node is also interrupted, to determine that the Slave node is also disconnected from the Master node in order to effectively determine that the Slave node that is disconnected from both the Master node and the secondary node is faulty [Para. 0111,see also Para. 0136]); and a first forwarding module, configured to forward the heartbeat packet and the data of the second slave node to the first slave node over the standby network when the heartbeat packet and the data transmitted by the second slave node through the first CAN channel are detected in the -8-Attorney Docket No. 00175.0127.OOUS active network (Optionally, as shown in FIG. 3, in this embodiment of the present disclosure, when the first Master node is faulty, the method 200 further includes the following step. Step S260: The first secondary node sends a broadcast message to all nodes in the first distributed cluster, where the broadcast message is used to indicate that the first secondary node is upgraded to a new first Master node. Further, the first secondary node is upgraded to a new first Master node in the first distributed cluster, that is, takes over a related service of the original first Master node (that is, the faulty first Master node). Optionally, in this embodiment of the present disclosure, the method 200 further includes the following step. Step S270: The first Master node upgraded from the original first secondary node determines a new first secondary node in the first distributed cluster [Para. 0091-0095]), so that the first slave node receives the heartbeat packet and the data of the second slave node through the second CAN channel (Optionally, in this embodiment of the present disclosure, the at least one distributed cluster further includes a second distributed cluster. The second distributed cluster includes a second Master node, a second Slave node, a second reference node, and a second secondary node that serves as a backup of the second Master node. The second distributed cluster and the first distributed cluster are two sub-clusters formed after one network cluster is split. The method 400 further includes separately sending, by the first reference node, a heartbeat message to the first Slave node in the first distributed cluster and all nodes in the second distributed cluster, where the heartbeat message includes indication information that is used to indicate that a node attribute of a receive end of  node such that the second Master node, the second secondary node, and the second reference node in the second distributed cluster can perceive the first distributed cluster using the indication information [Para. 0177]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Yuan method into Zhu invention. One of ordinary skill in the art would have been motivated to use effectively shorten a failure detection time of the Master node as compared with the other approaches [Yuan, Para. 0036].

Regarding claim 10, Zhu/Yuan disclose everything as discuss above.
Although Zhu discloses everything as applied above, Zhu does not explicitly discloses a second transmission module, configured to transmit, if no heartbeat packet or data transmitted by the second slave node through the first CAN channel is detected in the active network, a node fault message comprising the second slave node identifier to the first slave node over the standby network; and a first prompting module, configured to transmit the node fault message of the second slave node to an operation monitoring node, and display the node fault message as a prompt of a current fault to be fixed. However, these concepts are well known in the art as taught by Yuan.
In the same field of endeavor, Yuan discloses a second transmission module, configured to transmit, if no heartbeat packet or data transmitted by the second slave node through the first CAN channel is detected in the active network (The Master node does not need to send a heartbeat message to all Slave nodes in this embodiment of the present disclosure, which is different from the other approaches. The Master node needs only to detect the heartbeat message sent by the Salve node to monitor the Slave node, and can determine a faulty Slave node with reference to indication information that is in the heartbeat message sent by the secondary node and that is used to indicate that the secondary node is disconnected from the Salve node. In comparison with an existing solution, a quantity of heartbeat messages processed by the Master node may be halved, which effectively reduces load of the Master node [Para. 0113, see also Para. 0081]), a node fault message comprising the second slave node identifier to the first slave node over the standby network  (In this embodiment of the present disclosure, in addition to a Master node and a Slave node, the first distributed cluster further includes a reference node and a secondary node of the Master node. The secondary node determines, according to a heartbeat message sent by the reference node, that the Master node is disconnected from the reference node, and detects that a heartbeat message sent by the Master node to the secondary node is also interrupted to determine that the Master node is also disconnected from the secondary node in order to effectively determine that the Master node that is disconnected from both the secondary node and the reference node is faulty [Para. 0185]); and a first prompting module, configured to transmit the node fault message of the second slave node to an operation monitoring node, and display the node fault message as a prompt of a current fault to be fixed (Therefore, in this embodiment of the present disclosure, the Master node can rapidly and effectively  according to a heartbeat message that is sent by a secondary node and that is used to indicate that the secondary node is disconnected from a Slave node and a detection result detected by the Master node that a heartbeat message sent by the Slave node is interrupted, that the Slave node is faulty. In comparison with an existing cluster failure processing solution, a failure detection time is effectively shortened, and power consumption of the Master node in a failure detection process can also be reduced [Para. 0222]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Yuan method into Zhu invention. One of ordinary skill in the art would have been motivated to use effectively shorten a failure detection time of the Master node as compared with the other approaches [Yuan, Para. 0036].
  
Regarding claim 11, Zhu/Yuan disclose everything as discuss above, Zhu further discloses a second switching module, configured to switch to a standby master node to perform data exchange with another slave node or another communications network after detecting a fault of the active master node [col. 10, lines 1-27].
Allowable Subject Matter
Claim 4, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if incorporate into independent claim 5 and rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, six paragraph, set forth in this Office action.
Claims 12 and 13 would be allowable if incorporate into independent claim 9 and rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, six paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (1) EDMISTON (US Patent No.: 2016/0173335 A1) teaches the invention relates to network interface module and a method of changing network configuration parameters on-the-fly within a network device. The network interface module comprises: a processor core arranged to execute a set of threads, the set of threads comprising a port servicing thread arranged to service requests received from a network port of the network interface module; and a task scheduling component arranged to schedule the execution of threads by the processor core. The network interface module is arranged to receive an indication that at least one network configuration parameter for the network port is required to be changed, and upon receipt of such an indication to mask the port servicing thread from being executed by the processor core, and enable the at least one network parameter for the network port to be changed whilst the port servicing thread is masked. (2) Cheng et al. (US Patent No.:7,457,236 B2) teaches a method for providing an application cluster service (APCS) with fault-detection and failure-recovery capabilities. This method is composed of the steps of nodes clustering, invoking and detecting applications, fault-recovery of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

	
/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465